DETAILED ACTION


This action is responsive to Applicant’s reply filed on 17 January 2022 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claims 1-2, 4, 14-15, and 17-18 are currently amended.
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 1 and 3-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there does not appear to be adequate support for the following limitation(s): “determining … that the second content item has a same identifier as the first content item currently being output in the first embedded interface of the first embedded application on the first user device.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. MPEP § 2163(II)(A)(3)(a)(ii). The specification states that a “server can detect whether the second content data is the same or similar to the first content data provided to the embedded application (e.g., same title of media item, game, etc.).” Specification ¶ 124. The mere mention of a single species “same title” cannot be considered a sufficient description of the broadly claimed “same identifier”. Accordingly, a person of ordinary skill in the art would not understand Applicant to have been in possession of a method for “determining … that the second content item has a same identifier as the first content item currently being output in the first embedded interface of the first embedded application on the first user device.”
Additionally, the claim defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for “determining … that the second content item has a same identifier as the first content item currently being output in the first embedded interface of the first embedded application on the first user device.”
Claims 3-14 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 15-17 are also rejected for substantially the same reasons given above.
Claim 18 defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. MPEP § 2163.03(V). Specifically, a software-related claim must adequately describe, in sufficient detail, a computer and algorithm that achieves the claimed functionality. Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for “determining … that the second content item includes a second video, a second image, or a second document that is the same as the first video, the first image, or the first document of the first content item currently being output in the first embedded interface of the first embedded application on the first user device.”
Claims 19-20 are rejected for substantially the same reason indicated above for claim 18, at least due to their dependence on the claim.
Claims 1 and 3-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the specification does not enable “determining … that the second content item has a same identifier as the first content item currently being output in the first embedded interface of the first embedded application on the first user device.” 
The propriety of a rejection based upon the scope of a claim relative to the scope of enablement concerns: (1) how broad the claim is with respect to the disclosure; and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation. MPEP § 2164.08. The specification discloses determining that a second media item or game has the same title as a first media item or game. Specification ¶ 124. In contrast, the claim is directed to the broader concept of determining that a second content item has the same identifier as a first content item. The specification neither provides any direction nor puts forth any examples outside of the realm of the aforementioned determination that two media items or games share a title. Accordingly, one of ordinary skill in the art would not reasonably have been taught to make and/or use the full scope of the claimed invention without undue experimentation. Thus, the specification does not enable an invention commensurate in scope with the claim.
Claims 3-14 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 15-17 are also rejected for substantially the same reasons given above.
Regarding claim 18, the specification does not enable “determining … that the second content item includes a second video, a second image, or a second document that is the same as the first video, the first image, or the first document of the first content item currently being output in the first embedded interface of the first embedded application on the first user device.” 
The propriety of a rejection based upon the scope of a claim relative to the scope of enablement concerns: (1) how broad the claim is with respect to the disclosure; and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation. MPEP § 2164.08. The specification discloses determining that a second media item or game has the same title as a first media item or game. Specification ¶ 124. In contrast, the claim is directed to the broader concept of determining that a second content item includes a second video/image/document that is the same as a first video/image/document. The specification neither provides any direction nor puts forth any examples outside of the realm of the aforementioned determination that two media items or games share a title. Accordingly, one of ordinary skill in the art would not be reasonably have been taught to make and/or use the full scope of the claimed invention without undue experimentation. Thus, the specification does not enable an invention commensurate in scope with the claim.
Claims 19-20 are rejected for substantially the same reason indicated above for claim 18, at least due to their dependence on the claim.

Allowable Subject Matter
Claim 2 contains allowable subject matter.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

Response to Arguments
The prior rejections of claims 1 and 3-20 under § 112(b) have been withdrawn based on the corresponding amendments to the claims.
Regarding claims 1 and 15, Applicant argues that, based on paragraphs 178, 201, 211, and 223, “[o]ne of ordinary skill in the art would know to compare identifiers or identifications of content items to perform the claimed method.” Reply at 10. However, none of the cited paragraph discuss comparing an “identifier” or “identification” of a second content item to an “identifier” or “identification” of a first content item. Accordingly, Applicant’s argument is unpersuasive.
Regarding claim 18, Applicant alleges that “[o]ne of ordinary skill in the art would know how to compare [a video, an image, and a document] with other content items of the same type to determine whether they are the same, e.g., using a title or identifier of the content items (as explained above), and/or using any of well-known comparison techniques and/or similarity detection techniques for videos, images, and text, etc.” Reply at 10. However, Applicant provides no evidence supporting this allegation. Accordingly, Applicant’s allegation is unsubstantiated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144